                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


SUZANNE S. REYNOLDS, Personal
Representative for the Estate of Douglas B.
Reynolds;
                     Plaintiff,                                 8:18CV303

       vs.                                            MEMORANDUM AND ORDER

UNION PACIFIC RAILROAD COMPANY;
                     Defendant.




       This matter is before the Court on defendant’s motion for sanctions, Filing No. 19,

and the findings and recommendation of the magistrate judge, Filing No. 26. This is an

action brought under the Federal Employers’ Liability Act, 45 U.S.C. § 51 et seq., wherein

plaintiff is bringing the claim on behalf of her now deceased husband, Douglas B.

Reynolds. The complaint alleges exposure to toxins while working for the defendant

railroad which allegedly caused or contributed to the death of Douglas B. Reynolds.

       The magistrate judge determined that Suzanne Reynolds is not the personal

representative of the Estate of Douglas B. Reynolds. She did not file an application to be

appointed as personal representative until May 8, 2019. The magistrate judge gave

Suzanne Reynolds four weeks to respond to the lack of capacity raised by the railroad,

but she did not respond. On April 25, 2019, the magistrate judge entered an order stating:

“if letters of personal representation have not already been produced, the letters shall be

produced to Defendant by May 16, 2019.” Byrd v. Union Pacific Railroad Co., 8:18cv36,

(Filing No. 34). Although plaintiff’s counsel did not comply with this order, he did submit

a notice showing that Suzanne Reynolds filed an application for appointment of a

                                            1
personal representative on May 8, 2019. No order has been submitted to date appointing

Suzanne Reynolds. Consequently, Union Pacific moved for sanctions and dismissal.

Filing No. 19. The basis of the argument is that absent a personal representative, there

is no lawsuit.

        The Eighth Circuit has held that Rule 41(b) allows a district court to dismiss a case

when a party fails to comply with a court order. Such dismissals are reviewed for an abuse

of discretion. Rodgers v. Curators of the Univ. of Mo., 135 F .3d 1216 (8th Cir. 1998). See

also, Good Stewardship Christian Ctr. v. Empire Bank,341 F.3d 794,797 (8th Cir. 2003).

        The Court agrees that this case must be litigated through a personal

representative. See 45 U.S.C. § 51; Bettisworth v. BNSF, 8:17cv491 (April 19, 2019),

Filing No. 29, CM/ECF p. 4 (plaintiff granted 90 days to obtain appointment as the

personal representative). The magistrate judge distinguishes Bettisworth as it was not a

sanction for failure to comply with a court order. The magistrate judge also stated that

this case is different, as the railroad in this case raised the standing issue over three

months prior to her ruling. Accordingly, she felt plaintiff had sufficient time to apply for

appointment as the personal representative.

        The magistrate judge recommended that dismissal without prejudice be granted,

and she ordered that plaintiff pay attorney fees and expenses regarding their defense of

this issue.1 Filing No. 26. The magistrate judge gave plaintiff rule time to file any objection

to her findings and recommendation. Plaintiff failed to so respond.




1Plaintiff agreed to pay the $40.00 in application for fees. Filing No. 28 and 29. The Court will grant the
$40.00 in sanctions and determines that this $40.00 covers all attorney fees and costs incurred by the
defendant. No additional costs or fees will be assessed against the plaintiff for the defendant’s defense
of this issue.

                                                     2
       The Court finds that plaintiff was given ample time to file for the appropriate

appointment papers. The Court further finds that the magistrate judge gave deadlines to

the plaintiff for such compliance. The plaintiff failed to comply with the court orders or to

otherwise respond to the orders. Accordingly, the Court agrees that dismissal without

prejudice is an appropriate sanction in this case.



       THEREFORE, IT IS ORDERED THAT:

       1. Defendant’s motion for sanctions and dismissal without prejudice, Filing No.

          19, is granted. This case is dismissed without prejudice.       The defendant is

          entitled to receipt of $40.00 for expenses and attorney fees as a sanction in this

          case, and no additional costs or fees will be assessed against the plaintiff for

          the defendant’s defense of this issue.

       2. The findings and recommendation of the magistrate judge, Filing No. 26, is

          adopted in its entirety.

       3. A separate judgment will be entered in accordance with this memorandum

          and order.



       Dated this 7th day of October, 2019.


                                                  BY THE COURT:


                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              3
